internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-152872-01 date date legend year date date date date husband wife trust trust child child law firm state dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of the generation-skipping_transfer gst_exemption this letter responds to your request the facts and representations submitted are summarized as follows on date husband and wife the taxpayers established an irrevocable_trust trust for the benefit of child and child 1’s descendants and an irrevocable_trust trust for the benefit of child and child 2’s descendants the assets transferred to trust and trust collectively referred to as trusts constituted the separate_property of husband under state law a community_property_state wife consented to split the gift and signified so on her form_709 united_states gift and generation-skipping_transfer_tax return paragraph c of article iii of trusts provides that trusts are to terminate upon the date of termination that is twenty-one years after the death of the last survivor of taxpayers child and child 1’s lineal_descendants living on the date of the execution of trust or the plr-152872-01 death of the last survivor of taxpayers child and child 2’s lineal_descendants living on the date of the execution of trust thereupon the trustee is to distribute the remaining properties of trusts as follows to the lineal_descendants per stirpes of child who are living on the date of termination of trust or to the lineal_descendants per stirpes of child who are living on the date of termination of trust or if there are none to the lineal_descendants per stirpes of taxpayers who are living on the date of termination of trusts notwithstanding the foregoing if at the time of a distribution in accordance with this paragraph any such distributee is a beneficiary of a_trust created under trusts then the distribution which but for this sentence would have been made to such distributee instead is to be transferred into and become a part of that trust held for the benefit of such person paragraph aa of article vi of trusts provides that the trustee of trusts has the full power and authority to divide the property of any trust created by trust with an inclusion_ratio as defined in sec_2642 of neither one nor zero into two separate trusts representing two fractional shares one with an inclusion_ratio of one and the other with an inclusion_ratio of zero it is represented that the value of the transferred assets to trusts when added to prior taxable_gifts of taxpayers was less than the applicable gift and estate_tax exemption for taxpayers and also less than the gst_exemption of taxpayers for many years law firm advised taxpayers on estate_planning issues by signed affidavit a partner in law firm stated that the issue of the allocation of gst_exemption to the gift of the transferred assets to the trusts was discussed with taxpayers the partner further stated that law firm advised taxpayers that the gifts of the transferred assets would qualify for the gst_exemption if the appropriate allocation of exemption was made on a timely filed gift_tax_return taxpayers relied upon law firm to prepare and file timely gift_tax returns and to make timely gst allocations in year taxpayers provided law firm with an appraisal establishing the value of the transferred assets on date a partner in law firm received a letter from a representative of taxpayers inquiring as to the status of form sec_709 and notices of allocations on date law firm discovered that due to an oversight it had not filed the form sec_709 and notices of allocations for taxpayers law firm proceeded to contact accountants for taxpayers to determine the basis of the transferred assets and allocations of the appraised value to specific assets so that this information could be set forth correctly on the gift_tax returns of taxpayers law firm filed gift_tax returns for taxpayers with the service on date the gst allocations were not made at that time because of the uncertainty as to the proper procedure for making late allocations taxpayers have requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of taxpayers’ gst exemptions and that such allocations are to be made based on the value of the transferred assets to trusts as of date the date of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under plr-152872-01 sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the estate_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by plr-152872-01 statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayers are granted an extension of time of days from the date of this letter to make allocations of taxpayers’ available gst exemptions with respect to taxpayers’ transfers to trusts the allocations will be effective as of date the date of the transfers to trusts and the gift_tax value of the transfers to trusts will be used in determining the amount of gst_exemption to be allocated to trusts the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this rulings are directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the dallas service_center a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
